Citation Nr: 1710707	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  12-17 731A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for high blood pressure (also claimed as hypertension).  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for cervical myelopathy status post cervical disc decompression surgery (now claimed as neck problems).  

3.  Entitlement to service connection for cervical myelopathy status post cervical disc decompression surgery (now claimed as neck problems).  

4.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

5.  Entitlement to an initial rating higher than 10 percent disabling for coronary artery disease prior to June 6, 2007 and a rating higher than 30 percent thereafter.  

6.  Entitlement to a rating higher than 20 percent disabling for diabetes mellitus type 2.  

7.  Entitlement to a rating higher than 40 percent disabling for peripheral neuropathy of the right upper extremity.  

8.  Entitlement to a rating higher than 40 percent disabling for peripheral neuropathy of the left upper extremity.  

9.  Entitlement to a rating higher than 20 percent disabling for peripheral neuropathy of the right lower extremity.  

10.  Entitlement to a rating higher than 20 percent disabling for peripheral neuropathy of the left lower extremity.  

11.  Entitlement to a rating higher than 30 percent for unspecified anxiety disorder.

12.  Entitlement to special monthly compensation based on loss of use of both feet.

13.  Entitlement to an effective date earlier than August 31, 2009 for the grant of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney at Law 


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 





INTRODUCTION

The Veteran had active service in the U.S Army from April 1968 to November 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board recognizes that, in a July 2016 statement, the Veteran's representative argued that an earlier effective date was warranted for the service-connected coronary artery disease, peripheral neuropathy of the right and left upper extremities, and peripheral neuropathy of the right and left lower extremities.  The Board notes, however, that these issues are not on appeal.  To the extent that the Veteran and his representative are raising these issues they are advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for PTSD, entitlement to a rating higher than 30 percent disabling for coronary artery disease, entitlement to a rating higher than 40 percent disabling for peripheral neuropathy of the right and left upper extremities, entitlement to a rating higher than 20 percent disabling for peripheral neuropathy of the left  and right lower extremities, entitlement to a rating higher than 20 percent disabling for diabetes mellitus type 2, entitlement to a rating higher than 30 percent for unspecified anxiety disorder, entitlement to special monthly compensation based on loss of use of both feet and entitlement to an effective date earlier than August 31, 2009 for the grant of TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2016 written statement, the Veteran withdrew from appellate consideration the claim of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension.  

2.  Service connection for cervical myelopathy status post cervical disc decompression surgery was last denied in an April 2005 rating decision.  The evidence added to the record with regard to cervical myelopathy status post cervical disc decompression surgery since the April 2005 rating decision is not cumulative or redundant, does cure a prior evidentiary defect and raises a reasonable possibility of substantiating the claim.

3.  Cervical myelopathy status post cervical disc decompression surgery is as likely as not attributable to a service-connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.204, 20.1404 (2016).

2.  The April 2005 rating decision denying service connection for cervical myelopathy status post cervical disc decompression surgery is final.  New and material evidence to reopen the claim for service connection for cervical myelopathy status post cervical disc decompression surgery has been received and the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156(a), 3.159 (2016).

3.  With resolution of reasonable doubt in the Veteran's favor, the criteria for service connection for cervical myelopathy status post cervical disc decompression surgery are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in September 2009 and April 2010, VA advised the Veteran of the information and evidence needed to substantiate a claim.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and private treatment records.  Virtual VA records have also been reviewed.  The Veteran has not argued, and the lay and medical evidence does not suggest, that the most recent VA examinations do not accurately reflect the current state of disability.  No additional pertinent records are shown to be available, and the Veteran does not argue otherwise.

Having reopened the claim for service connection for cervical myelopathy status post cervical disc decompression surgery, the Board finds that the Veteran has been given proper due process notice to allow for consideration of the claim on the merits.  The Court has held that before the Board may address a matter that has not been addressed by the RO, it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing, and, if not, whether the claimant has been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  In this case, the Board's decision below awards a grant for service connection for cervical myelopathy status post cervical disc decompression surgery.  As no adverse decision is reached on this matter, there is no need to discuss compliance with VA's duty to notify and assist the Veteran at this time.  See 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38°U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claims.

      CLAIMS TO REOPEN 

High Blood Presure (Hypertension)

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his/her authorized representative.  38 C.F.R. § 20.204.  

In written correspondence received in July 2016, the Veteran withdrew the claim of claim of entitlement to service connection for hypertension.  The Board finds that his statement qualifies as a valid withdrawal of the appeal in accordance with the provisions of 38 C.F.R. § 20.204.  

In light of the Veteran's withdrawal of the appeal of the claim, there remains no allegation of error of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review it.  Hence, the claim of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for high blood pressures also claimed as hypertension is dismissed.



Cervical Spine 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).  In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.  

The Veteran appeals the denial to reopen the claim of entitlement to service connection for cervical myelopathy status post cervical disc decompression surgery.  

In an April 2005 rating decision, the RO denied the claim for service connection for cervical myelopathy status post cervical disc decompression surgery.  The RO found that there was no medical evidence showing a relationship between service and/or a relationship between the service-connected diabetes mellitus or peripheral neuropathy and the Veteran's cervical spine condition.  In May 2006, the Veteran submitted a notice of disagreement to the decision and a Statement of the Case was issued in November 2006.  The Veteran did not submit a VA 9 Substantive Appeal.  Therefore, the April 2005 rating decision became final.  

Since the last final denial, the Veteran's representative has argued that the Veteran has a long well-documented history of falls caused by his service-connected peripheral neuropathy and that, in July 2004, he fell backwards on pavement and badly hurt his neck causing him to undergo a cervical fusion in October 2004.  In July 2016, Dr. M found that it was at least as likely as not that the Veteran's service-connected diabetes mellitus complications were the result of his July 2004 syncope episode that occurred when he attempted to stand up quickly after bending over to pet his dog.  He opined that it was at least as likely as not that the Veteran's July 2004 injury to his cervical spine was a permanent aggravation of his pre-existing cervical condition. 

After reviewing all of the evidence of record available at the time of the April 2005 rating decision and in light of the evidence received since that decision to include the lay statements of record and the July 2016 opinion of Dr. M, the Board finds that the new evidence raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for cervical myelopathy status post cervical disc decompression surgery.  Accordingly, the claim is reopened.





      SERVICE CONNECTION 

The Veteran claims entitlement to service connection for cervical myelopathy status post cervical disc decompression surgery.  He essentially argues that he has a history of falls caused by his service-connected peripheral neuropathy and that, in July 2004, he fell backwards on pavement while bending over.  At that time, he badly hurt his neck causing him to undergo a cervical fusion in October 2004.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Secondary service connection may be established for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310 (b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); see also 38 C.F.R. § 3.310(b).  Section 3.310 was amended effective October 10, 2006, this claim was filed after the amendment, and as such the current version of 38 C.F.R. § 3.310 is applicable to the claim on appeal.

After weighing the evidence, the Board finds in favor of the Veteran's claim for service connection for cervical myelopathy status post cervical disc decompression surgery.  To that end, throughout this appeal, the Veteran has described balance issues caused by his service-connected peripheral neuropathy which has resulted in frequent falls.  In July 2004, while walking his dog the Veteran fell backwards on pavement and hurt his preexisting neck disability.  He underwent a cervical fusion in October 2004 as a result.  

The Veteran was afforded a VA examination in December 2012.  The VA examiner opined at that time that the Veteran's cervical spine disability was less likely than not (less than 50 percent probability) proximately due to or the result of a service-connected condition.  He reasoned that the Veteran had a past medical history significant for hypertension, diabetes mellitus and status post liver transplant in 1999 and that he fell when walking his dog that morning.  The Veteran admitted to a history of falls where he lost balance but he attributed such to the toxic effects of tacrolimus which he previously took for his liver transplant according to the VA examiner.  The VA examiner found that the diabetic peripheral neuropathy was not a contributing factor.  

In contrast, Dr. M opined in July 2016 that it is at least as likely as not that the Veteran's service-connected diabetes mellitus complications were the result of his July 2004 syncope episode that occurred when he attempted to stand up quickly after bending over to pet his dog.  He opined that it was at least as likely as not that the July 2004 injury to the Veteran's cervical spine was a permanent aggravation of his pre-existing cervical condition.  In making this determination, Dr. M referenced several medical records to include the July 2004 discharge note from Dr. R which noted that the Veteran awoke from his syncopal episode with numbness and tingling in both arms.  Furthermore, he noted that immediately following the July 2004 fall, the Veteran's pain went to a 4 out of 10, and he experienced radiculopathy extending into both shoulders.  Both of these symptoms he stated represented an increase/new clinical findings compared to his prior cervical condition.  Based on the post-syncope fall escalation of neurological symptoms and pain, combined with C5/C6 herniated disc post fall, Dr. M found that the July 2004 syncope episode caused permanent aggravation to the Veteran's preexisting condition.   

In weighing the positive and negative evidence of record, the Board finds in favor of the claim for service connection for cervical myelopathy status post cervical disc decompression surgery.  Favorable evidence has been submitted showing a connection between the Veteran's service-connected diabetes mellitus complications to include peripheral neuropathy and aggravation of his preexisting cervical spine disability.  The credible lay statements of record in conjunction with the medical opinion of Dr. M place the evidence at least in equipoise.  Because there is an approximate balance of positive and negative evidence, the benefit of the doubt must be applied in favor of the Veteran.  38 U.S.C.A. § 5107(b); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 38 C.F.R. § 3.102.  Accordingly, resolving reasonable doubt in his favor, service connection for cervical myelopathy status post cervical disc decompression surgery is granted.  


ORDER

The claim for entitlement to service connection for high blood pressure (also claimed as hypertension) is dismissed.

New and material evidence has been received; the application to reopen the claim for entitlement to service connection for cervical myelopathy status post cervical disc decompression surgery is granted.

Entitlement to service connection for cervical myelopathy status post cervical disc decompression surgery is granted.  


REMAND

In a December 2014 rating decision, the RO denied the claim of entitlement to service connection for PTSD but granted service connection for an unspecified anxiety disorder.  The Veteran expressed disagreement with the decision in March 2015.  Although the RO issued a Statement of the Case (SOC) in July 2016 addressing the Veteran's claim for a higher initial evaluation for his unspecified anxiety disorder, the Veteran has not been issued an SOC regarding the denial of entitlement to service connection for PTSD.  As such, a remand is necessary for the issuance of a SOC and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  Manlicon v. West, 12 Vet. App. 238 (1999).

The Veteran appeals the denial of a rating higher than 20 percent disabling for diabetes mellitus type II.  The Veteran requested an increased rating for his service-connected diabetes mellitus in August 2009.  In October 2009, he expressed that he was taking three medications for his diabetes mellitus.  He reported that he was tired and weak, and that he did not feel rested despite sleeping a lot.  The Veteran further stated that his teeth were going bad because of his diabetes mellitus.  

The Veteran was afforded a VA examination in January 2010.  During the examination, the Veteran denied any hypoglycemia or ketoacidotic reactions and it was noted that he had never been hospitalized for his diabetes.  The Veteran was instructed to follow a restricted or special diet but he was not restricted in his ability to perform strenuous activities.  

In February 2012 and July 2016 statements, however, the Veteran's representative argued that the Veteran's diabetes mellitus was being treated with insulin and a restricted diet and that he must regulate his activities due to problems with his feet and the risk of falling.  The Veteran has indicated a worsening of his service-connected diabetes mellitus since his last VA examination.  He also claims additional complications from his service-connected diabetes mellitus to include a dental disability and kidney disease.  As such, the Board finds that a new VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service connected diabetes mellitus and any additional complications resulting therefrom.  

The Veteran appeals the denial of an initial rating higher than 10 percent disabling for coronary artery disease prior to June 6, 2007 and a rating higher than 30 percent thereafter.  The Veteran was last examined by VA for his coronary artery disease in December 2010.  The Board finds that a VA examination that is about seven years old is too remote to adequately assess the severity of the Veteran's heart disability.  As such, the Board finds that a new VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected coronary artery disease.  

With regard to his claim for a rating higher than 20 percent disabling for peripheral neuropathy of the right and left lower extremities, the Board also finds that further development is warranted.  In October 2009, the Veteran reported that sometimes his hand and feet were numb and tingled.  He also stated that he stumbled and tripped a lot and that he would sometimes "go off sideways and fall into walls and doorways."  

In relation to his claim, the Veteran was afforded a VA examination in January 2010.  He was also afforded a VA examination in February 2012.  In July 2016, however, Dr. M stated that the Veteran's peripheral diabetic neuropathy involving increasing numbness of both feet, as well as the progressive loss of proprioception of his feet, will continue to worsen with time and that his condition was definitely worse compared to when he received his rating for diabetes mellitus.  As a result of his increasing loss of proprioception, the Veteran has experienced continual falling episodes secondary to losing his balance he stated.

Regarding the Veteran's peripheral neuropathy of the right and left upper extremities, the Board notes that during the January 2010 VA examination, the Veteran was diagnosed with left upper diabetic peripheral neuropathy with nerve dysfunction.  The radial, ulnar and median cutaneous nerves were affected.  There was no motor deficits found and strength was 5/5.  Light touch sensation to the hand and wrist was decreased but position sense and vibration were normal.  The Veteran reported pain, numbness, burning and tingling of the hands.  

In July 2011, however, Dr. B found that the small sensory fibers and proprioception were moderate in severity which most likely has an impact on the Veteran's ability to perform fine movements which require coordination between sensory and motor skills, such as picking up small objects or doing fast alternating movements with his hands and fingers.  The December 2012 VA examination disclosed normal muscle strength testing for the upper extremities, reflex examination was essentially normal except for hypoactive brachioradialis bilaterally, and sensory examination was essentially normal except for decreased sensation to light touch in the hand/fingers.  

Since his last VA examinations, the Veteran has indicated that his peripheral neuropathy of the right and left upper extremities and right and left lower extremities have worsened.  In light of the findings of Dr. M, Dr. B, the VA outpatient treatment records and the lay statements of record submitted since the last VA examination, the Board finds that a new VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected disabilities.  

The Veteran also requests an initial rating higher than 30 percent for unspecified anxiety disorder.  The Veteran was afforded a VA examination in relation to his claim in September 2014.  During this examination, the VA examiner found that the Veteran had unspecified anxiety disorder and that he did not meet the criteria for a diagnosis of PTSD.  The VA examiner further found that the Veteran's disability at most was characterized as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  

In July 2016, however, Dr. J.M. found that the Veteran has PTSD not anxiety disorder not otherwise specified, and that the symptoms of anxiety noted throughout the record are in fact directly associated with PTSD and do not represent a
standalone diagnosis of anxiety disorder.  He further found that the Veteran's PTSD and depression have imposed very severe limitations of functioning on the Veteran since at least October 2013.  

The Board notes that Dr. J.M. did not examine the Veteran rather his opinion is based on a telephone interview with the Veteran and review of his record.  As Dr. J.M. has indicated, however, that the Veteran's psychiatric disability is more severe than shown during the September 2014 VA examination and he asserts that the Veteran has been misdiagnosed, the Board finds that another VA examination is needed to determine the current severity of the Veteran's psychiatric disability.  

With regard to the claim for special monthly compensation based on loss of use of both feet, the Board also finds that further development is needed.  To that end, the Veteran essentially argues that he has problems with balance and a history of falls due to his peripheral neuropathy.  In July 2013, VA examiner, Dr. S found that, while the Veteran has been noted to have decreased sensation to light touch on both lower extremities in a stocking distribution according to the note of May 24, 2013, this does not translate into a loss of the use of the lower extremities.  Since the July 2013 opinion, however, the Veteran has indicated that his balance problems have worsened and that he cannot feel his feet and/or balance.  In light of his current assertions, the Board finds that another examination on this matter is also warranted.  

Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4)(i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  The Veteran has indicated that his disabilities have worsened since his last VA examinations and that the evidence of record does not accurately reflect his current disabilities.  To ensure that the record reflects the current severity of his disabilities, a contemporaneous examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Accordingly, the claims are remanded.  

Lastly, as the Veteran has been granted service connection for cervical myelopathy status post cervical disc decompression surgery, the Board finds that a remand is needed for the AOJ to assign a disability rating and effective date for the Veteran's now service-connected cervical myelopathy status post cervical disc decompression surgery and thereafter readjudicate the Veteran's claim of entitlement to TDIU prior to August 31, 2009.  Ongoing VA and private treatment records should also be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims folder any outstanding VA outpatient treatment records since 2016. 

2. Ask the Veteran to authorize VA to obtain any outstanding and relevant private treatment records pertaining to his disabilities.  All attempts to procure such records must be documented in the file.

3. An SOC should be issued for the claim of entitlement to service connection for PTSD.  The Veteran should be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider the issue.  If a timely substantive appeal is not filed the matter should be closed by the AOJ.

4. The RO should assign a disability rating and effective date for the Veteran's now service-connected cervical myelopathy status post cervical disc decompression surgery.  Thereafter, readjudicate the Veteran's claim of entitlement to TDIU earlier than August 31, 2009.

5. Schedule the Veteran for a VA examination to determine the current nature and severity of his diabetes mellitus.  Access to VBMS and Virtual VA must be made available to the examiner.  All testing deemed necessary should be conducted and the results reported.  Following review of the claims file and examination of the Veteran, the examiner must state whether the Veteran's diabetes mellitus requires insulin, restricted diet and regulation of activities (avoidance of strenuous occupational and recreational activities) to control the disease.  In doing so, the examiner should consider the Veteran's representative statement that the Veteran must regulate his activities due to problems with his feet and the risk of falling, suggesting that regulation of activities is necessary.  The examiner should identify and describe all complications of the Veteran's diabetes mellitus to include a discussion as to whether the Veteran has kidney disease and/or a dental disability resulting from his diabetes.  A rationale for any opinion expressed should be provided.  

6. Schedule the Veteran for a VA examination to assess the current severity of his service-connected coronary artery disease.  Access to VBMS and Virtual VA must be made available to the examiner.  All testing deemed necessary should be conducted and the results reported.  In accordance with the latest worksheets for rating coronary artery disease the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of his disability.  A rationale for any opinion expressed should be provided.  

7. Schedule the Veteran for a VA examination to assess the current severity of his service-connected peripheral neuropathy of the bilateral lower and upper extremities.  Access to VBMS and Virtual VA must be made available to the examiner.  All testing deemed necessary should be conducted and the results reported.  In accordance with the latest worksheets for rating peripheral neuropathy the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of his disability, specifically he or she must address the severity of the Veteran's peripheral neuropathy affecting each extremity.  A rationale for any opinion expressed should be provided.  

8. Schedule the Veteran for a VA compensation examination to determine the nature and severity of his psychiatric disability.  The examiner must be provided access to VBMS and Virtual VA electronic files.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  In accordance with the latest worksheets for rating psychiatric disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of his psychiatric disability.  The examiner is requested to address the July 2016 opinion of Dr. J.M. that the proper diagnosis is PTSD.  A complete rationale should be provided for any opinion expressed.

9. Schedule the Veteran for a VA examination to determine if he has loss of use of his feet or the functional equivalent thereof.  The examiner should describe the extent to which the Veteran is able to stand, balance, and walk.  For purposes of this opinion, "loss of use" will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the foot, whether the acts of balance and propulsion could be accomplished equally well by an amputation stump with prosthesis; for example, (a) extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3-1/2 inches or more, will constitute loss of use of the foot involved; (b) complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 C.F.R. §§ 3.350, 4.63.  The examiner's attention is directed to the extent to which assistive devices are required.  Any opinion offered must take into account the Veteran's history and contentions and must be supported by a complete and fully reasoned rationale.

10.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the remanded issues.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


